Case 3:19-cv-00369-SPM Document 87 Filed 07/26/21 Page 1 of 5 Page ID #1680




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF ILLINOIS

SHANE A. LYBARGER,
ANDREW W. LYBARGER, and
ROBERT E. DAILEY,

                   Plaintiffs,               Case No. 19-cv-369-SPM

v.

SCOTT SNIDER, ANDREW
HARVARD and JAMIE JAMES,

                   Defendants.
                          MEMORANDUM AND ORDER

McGLYNN, District Judge:

      Plaintiffs Shane A Lybarger, Andrew W. Lybarger, and Robert E. Dailey filed

a six-count amended against defendants Scott Snider, Andrew Harvard, and Jamie

James (Doc. 26). Counts I through V were brought pursuant to the Fourth

Amendment while Count VI was brought pursuant to the First Amendment (Doc.

20). On May 14, 2021, summary judgment was granted and judgment was entered

in favor of defendants (Docs. 71-73).

       Now pending before the Court are defendants’ bills of costs (Docs. 75-76)

 and plaintiffs’ motion to reconsider Order granting summary judgment, along

 with memorandum in support thereof (Docs. 79, 80). Plaintiffs have filed

 objections to bills of costs (Docs. 81, 82) and defendants have filed responses to

 motion for reconsideration (Docs. 85, 86). For the following reasons, Defendants’

 Bills of Costs are GRANTED and Plaintiff’s Motion to Reconsider is DENIED.



                                        Page 1 of 5
Case 3:19-cv-00369-SPM Document 87 Filed 07/26/21 Page 2 of 5 Page ID #1681




                                      BILLS OF COSTS

          Defendants Harvard and James seek costs in the amount of $5,309.04 for

    their costs and expenses, including witness fees, transcript fees, and other

    expenses (Doc. 75) 1. Defendant Snider seeks costs in the amount of $1,064.00 for

    his costs and expenses, including transcript fees and copying expenses (Doc. 76) 2.

          Federal Rule of Civil Procedure 54(d)(1) provides that “[u]nless a federal

    statute, these rules, or a court order provides otherwise, costs – other than

    attorney's fees – should be allowed to the prevailing party.” Ordinarily the Clerk

    of Court taxes costs in favor of the prevailing party on 14 days’ notice. Fed. R. Civ.

    P. 54(d)(1). Although not delineated in the Federal Rules of Civil Procedure, the

    costs may include:

          (1) Fees of the clerk and marshal; (2) Fees for printed and
          electronically recorded transcripts necessarily obtained for use in the
          case; (3) Fees and disbursements for printing and witnesses; (4) Fees
          for exemplification and the costs of making copies of any materials
          where the copies are necessarily obtained for use in the case; (5)
          Docket fees under section 1923 of this title; (6) Compensation of
          court appointed experts, compensation of interpreters, and salaries,
          fees, expenses, and costs of special interpretation services under
          section 1828 of this title. 28 U.S.C. § 1920.

The Court presumes that a prevailing party is entitled to costs as a matter of

course. Krocka v. City of Chicago, 203 F.3d 507, 518 (7th Cir. 2000); Crawford

Fitting Co. v. J.T. Gibbons, Inc., 482 U.S. 437, 441-42 (1987). However, the Court is

vested with wide discretion to determine whether and to what extent costs may be


1 Defendants submitted an itemized invoice, as well as Affidavit of counsel, Brian Funk, regarding
their expenditures (Docs. 75-2, 75-3).
2 Defendant submitted an itemization of the fees, as well as an Affidavit from counsel, Dominick

Lanzito, regarding copying costs (Doc. 76-2, 76-3).
                                             Page 2 of 5
Case 3:19-cv-00369-SPM Document 87 Filed 07/26/21 Page 3 of 5 Page ID #1682




awarded to the prevailing party. Barber v. Rith, 7 F.3d 636 (7t Cir. 1993).

          Generally, only misconduct by the prevailing party worthy of a penalty or

 the losing party's inability to pay will suffice to justify denying costs.

 Congregation of the Passion, Holy Cross Province v. Touche Ross & Co., 854 F.2d

 219, 222 (7th Cir. 1988); see also Hudson v. Nabisco Brands, Inc., 758 F.2d 1237,

 1242 (7th Cir. 1985) (stating that to overcome presumption, the losing party must

 show some fault, misconduct, default or action worthy of penalty by the prevailing

 side).

          In this case, plaintiffs argue that costs should not be taxed because

 “[i]mposing payments of costs to Plaintiffs would have a chilling effect on these

 Plaintiffs and any future plaintiffs who wish to challenge illegal actions by the

 police.” (Docs. 81, 82, ¶ 3). This Court does not find the actions of the officers to be

 illegal, nor does their inability to pay justify denying costs. This case was brought

 under §1983 and alleged violations of the United States Constitution. Although

 Plaintiffs were unsuccessful, the claims against Defendants were not frivolous

 and there was a good faith basis for bringing and prosecuting this lawsuit.

 Nevertheless, Defendants’ Bills of Costs (Docs. 75, 76) are GRANTED.

                            MOTION TO RECONSIDER

          A motion filed after judgment has been entered can be analyzed either

 under Rule 59(e) or Rule 60(b) of the Federal Rules of Civil Procedure. FED. R.

 CIV. P. 59, 60. Where a substantive motion is filed within twenty-eight (28) days

 of entry of judgment or order, the Court will generally construe it as a motion

 pursuant to Rule 59(e); later motions will be construed pursuant to Rule 60(b).
                                        Page 3 of 5
Case 3:19-cv-00369-SPM Document 87 Filed 07/26/21 Page 4 of 5 Page ID #1683




Mares v. Busby, 34 F.3d 533, 535 (7th Cir. 1994). Here, Plaintiffs’ motion was filed

on June 11, 2021, which was 28 days from the entry of Judgment on May 14,

2021. Therefore, the Court will analyze it consistent with the standards set forth

in Rule 59(e).

      Under Rule 59(e), the Court may alter or amend its judgment if the movant

“clearly establish[es]: (1) that the court committed a manifest error of law or fact;

or, (2) that newly discovered evidence precluded entry of judgment.” Blue v.

Hartford Life & Acc. Ins. Co., 698 F.3d 587, 598 (7th Cir. 2012) (quoting

Harrington v. City of Chicago, 433 F.3d 542, 546 (7th Cir. 2006)). Relief pursuant

to Rule 59(e) is an “extraordinary remed[y] reserved for the exceptional case.”

Foster v. DeLuca, 545 F.3d 582, 584 (7th Cir. 2008). “Manifest error” is not

demonstrated merely by the disappointment of the losing party. Sedrak v.

Callahan, 987 F.Supp. 1063, 1069 (N.D. Ill. 1997).

      In support of their Motion, plaintiffs repeat the arguments raised in

response to the Motions for Summary Judgment (Docs. 61-64). Plaintiffs also attempt

to show that this Court failed to address several disputed material facts; however, many

of their arguments focus on semantics and grammar and not on the conclusion

(Doc. 80).

      Not all disputes of fact preclude summary judgment; instead, to preclude

summary judgment, such factual disputes must be both material and genuine.

Carroll v. Lynch, 698 F.3d 561, 564 (7th Cir. 2012); FED. R. CIV. P. 56(a). A factual

dispute is genuine when “the evidence is such that a reasonable jury could return


                                       Page 4 of 5
Case 3:19-cv-00369-SPM Document 87 Filed 07/26/21 Page 5 of 5 Page ID #1684




 a verdict for the nonmoving party”. Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

 248 (1986).Mere metaphysical doubt as to a material fact is not enough. Id.;

 Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986).

       In this case, no reasonable jury could find for the plaintiffs. The plaintiffs

 followed Lisa Thompson home, videotaped her, refused to stop and to leave when

 asked, and refused police orders. Plaintiffs fail to identify any newly-discovered

 evidence or a manifest error of law or fact committed by the Court. Accordingly,

 the Motion to Reconsider is DENIED.

                                     CONCLUSION

      For the reasons set forth above, this Court approves the Bills of Costs filed

with this Court on May 27, 2021 (Docs. 75, 76). This Court further DENIES the

Motion to Reconsider (Doc. 79).


IT IS SO ORDERED.

DATED: July 26, 2021

                                              /s/ Stephen P. McGlynn_
                                              STEPHEN P. McGLYNN
                                              U.S. District Judge




                                     Page 5 of 5
